     Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 1 of 21




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION



ALFONSO NUZZO and LESA NUZZO                                            PLAINTIFFS


V.                                       CIVIL ACTION NO. 3:19-CV-210-KHJ-LGI


STATE FARM MUTUAL AUTOMOBILE                                           DEFENDANT
INSURANCE COMPANY

                                       ORDER

        This action is before the Court on various motions. For the reasons below, the

Court finds the following:

        1.    Plaintiffs Alfonso Nuzzo and Lesa Nuzzo’s (collectively “the Nuzzos”)

Motion for Summary Judgment on State Farm’s Contractual Liability [71] is

denied;

        2.    Defendant State Farm Mutual Automobile Insurance Company’s

(“State Farm”) Motion for Partial Summary Judgment [73] is granted;

        3.    State Farm’s Motion to Strike Louis G. Fey, Jr. [75] is denied as moot;

        4.    State Farm’s Motion in Limine to Bifurcate Trial [79] is denied as

moot;

        5.    State Farm’s Motion in Limine to Preclude Testimony, Evidence, and

Argument Related to the Interpretation of Insurance Policy Provisions, Mississippi

Law and State Farm’s Guidelines [81] is granted;
        Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 2 of 21




         6.     The Nuzzos’ Motion in Limine to Preclude Evidence for Argument as to

Lack of Contact Between Vehicles in Accident [96] is denied; and

         7.     The Nuzzos’ Motion in Limine Re: (1) Collateral Source Payment of

Income and Medical Expenses; and (2) Expert Testimony as to Legal Conclusions

[115] is granted in part and denied in part.

I.       Facts and Procedural History

         This case stems from an automobile accident occurring in 2016. Plaintiff

Alfonso Nuzzo was involved in a previous motor vehicle accident in 2007, where

State Farm paid him $750,000.00 in uninsured motorist bodily injury benefits. Ex.

A to Motion [73-1] at 53:10-54:16. Mr. Nuzzo continues to receive medical treatment

for injuries from that accident, as well as for rheumatoid arthritis, fibromyalgia,

and lumbar spinal stenosis. Id. at 15:17-16:18, Ex. 18.

         On August 26, 2016, Mr. Nuzzo filed a claim with State Farm for a collision

in April of that year, when an unidentified vehicle allegedly sideswiped his vehicle

(“the Accident”). Nuzzo Depo., Ex. A to Motion [73-1] at 3:9-16, 13:3-7. Parties agree

Mr. Nuzzo held five insurance policies with State Farm that provided stacked

uninsured motorist bodily injury coverage of $1,250,000.00.

         State Farm opened a file on Mr. Nuzzo’s claim on September 1, 2016. Claim

File Excerpts, Ex. B to Motion [73-2] at 66.1 Despite State Farm’s efforts to obtain

Mr. Nuzzo’s complete medical records, some of his medical providers still owed

State Farm medical records as late as October 2018. Id. at 11-12, 14-25, 59, 63.



1   The Court refers to the printed page number of the excerpted document.

                                              2
      Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 3 of 21




Once State Farm received all relevant medical records, it retained experts in

October 2018 and waited for reports from those experts before proceeding on its

adjustment of the claim. Id. at 10. State Farm received the expert reports in

December 2018. Id. at 8-9. State Farm had fully evaluated the case by the following

month, with the adjuster recommending an offer to Mr. Nuzzo for a compromised

value of $145,595.45. Id. at 6. The adjuster then sought authorization for this

amount. Id. State Farm tendered this amount unconditionally to Mr. Nuzzo on July

26, 2019. Tender Letters, Ex. D to Motion [73-4].

       Before State Farm tendered this amount, Mr. Nuzzo’s attorney sent a letter

to State Farm dated February 25, 2019, requesting State Farm advise by March 15,

2019, whether it would pay Mr. Nuzzo’s claim. Izykowski Depo., Ex. 2 to Response

[104-2] at Ex. 16. State Farm responded that it was not denying Mr. Nuzzo’s claim

and was open to settlement discussions. Id. at Ex. 17. Rather than discuss

settlement, the Nuzzos sued on March 29, 2019. Compl. [1]. The Nuzzos’ Amended

Complaint [20] brings claims for breach of contract, tortious breach of contract,

gross negligence, and loss of consortium, seeking compensatory damages and

extracontractual damages including punitive damages and attorneys’ fees.

II.    Motions for Summary Judgment

       A.    Standard

       Both Parties file motions for partial summary judgment under Federal Rule

of Civil Procedure 56. When considering a motion under Rule 56, the Court must

“grant summary judgment if the movant shows that there is no genuine dispute as



                                          3
     Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 4 of 21




to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). “A fact is ‘material’ if, under the applicable substantive law,

‘its resolution could affect the outcome of the action.’” Patel v. Tex. Tech Univ., 941

F.3d 743, 747 (5th Cir. 2019) (quoting Sierra Club, Inc. v. Sandy Creek Energy

Assocs., L.P., 627 F.3d 134, 138 (5th Cir. 2010)). “An issue is ‘genuine’ if ‘the

evidence is such that a reasonable [factfinder] could return a verdict for the

nonmoving party.’” Jones v. United States, 936 F.3d 318, 321 (5th Cir. 2019)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). In analyzing a

motion for summary judgment, “the judge’s function is not [her]self to weigh the

evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Klocke v. Watson, 936 F.3d 240, 246 (5th Cir. 2019)

(quoting Anderson, 477 U.S. at 249).

      “If the burden at trial rests on the non-movant, the movant must merely

demonstrate an absence of evidentiary support in the record.” Bayle v. Allstate Ins.

Co., 615 F.3d 350, 355 (5th Cir. 2010) (quoting Hamilton v. Segue Software, Inc.,

232 F.3d 473, 477 (5th Cir. 2000)). Once the movant meets this requirement, “the

burden shifts to the non-movant to produce evidence of the existence of such an

issue for trial.” Id. (quoting Miss. River Basin Alliance v. Westphal, 230 F.3d 170,

174 (5th Cir. 2000)). The non-movant must present more than “speculation,

improbable inferences, or unsubstantiated assertions.” Jones, 936 F.3d at 321

(quoting Lawrence v. Fed. Home Loan Mortg. Corp., 808 F.3d 670, 673 (5th Cir.

2015)). “A failure on the part of the nonmoving party to offer proof concerning an



                                            4
     Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 5 of 21




essential element of its case necessarily renders all other facts immaterial and

mandates a finding that no genuine issue of fact exists.” Adams v. Travelers Indem.

Co. of Conn., 465 F.3d 156, 164 (5th Cir. 2006) (citing Saunders v. Michelin Tire

Corp., 942 F.2d 299, 301 (5th Cir. 1991)).

      B.     The Nuzzos’ Motion for Summary Judgment [71]

      The Nuzzos request summary judgment on State Farm’s contractual liability.

They argue the doctrines of waiver and estoppel bar State Farm from introducing

any evidence at trial about a lack of “physical contact” between the two cars in the

Accident. The proper mechanism to exclude evidence, however, is a motion in

limine, which the Nuzzos have filed, and the Court addresses below. As for

summary judgment, the Court addresses only the arguments that State Farm

waived or is estopped from denying any liability for Mr. Nuzzo’s injuries and that

the case should proceed only as to damages and State Farm’s alleged bad faith.

      Under Mississippi law, the doctrines of waiver and estoppel bar an insurer

“from insisting on a forfeiture of a policy, but the coverage or restrictions on the

coverage cannot be extended by the doctrines of waiver or estoppel.” Gilley v.

Protective Life Ins. Co., 17 F.3d 775, 781-82 (5th Cir. 1993) (citing Emps. Fire Ins.

Co. v. Speed, 133 So. 627, 629 (Miss. 1961)). Neither doctrine can be invoked “to

bring within the coverage of the policy property, or a loss, or a risk, which by the

terms of the policy is expressly excepted or otherwise excluded.” Id. at 781. Under

these doctrines, then, the Court can preclude State Farm from arguing that Mr.




                                             5
     Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 6 of 21




Nuzzo’s policies were forfeited or in some other way invalidated, but not from

arguing that the policies do not provide coverage for his injuries. See id. at 781-82.

       State Farm represents it does not and will not contest that the Accident took

place or that “physical contact” occurred between the two vehicles to disclaim

uninsured motorist benefits entirely. Memo. in Opposition [83] at 2. Instead, State

Farm disputes the severity of the “physical contact” and whether it caused Mr.

Nuzzo’s injuries. Id. State Farm does not deny Mr. Nuzzo’s policies are in effect but

argues the policies do not cover his injuries because the Accident subject to the

policies did not cause them. Id. at 2-3. State Farm’s arguments therefore go only to

whether coverage applies for Mr. Nuzzo’s injuries.

       Because the doctrines of estoppel and waiver cannot bar insurers from

disputing whether insurance policies cover losses or injuries, see Gilley, 17 F.3d at

781-82 (citing Emps. Fire Ins., 133 So. at 629), State Farm cannot waive or be

estopped from arguing the applicable policies do not cover Mr. Nuzzo’s injuries. The

Court therefore denies the Nuzzos’ Motion for Summary Judgment [71].

       C.     State Farm’s Motion for Partial Summary Judgment [73]2

       State Farm moves for summary judgment on the Nuzzos’ “claims for

extracontractual damages, including their claims for punitive damages and

attorneys’ fees.” Memo. in Support [74] at 1. State Farm only addresses the



2 Local Uniform Civil Rule 7(b)(5) limits memorandum briefs to 35 pages. State Farm and
the Nuzzos both violated this page limit on their summary judgment briefs, with State
Farm’s brief totaling 51 pages and the Nuzzos’ totaling 48 pages. Parties are warned that,
in the future, the Court will strike any pages that exceed the prescribed page limits without
the leave of the Court.

                                             6
     Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 7 of 21




extracontractual damages of punitive damages and attorneys’ fees.3 Under

Mississippi law, punitive damages are available only when a claimant establishes

“by clear and convincing evidence that the defendant against whom punitive

damages are sought acted with actual malice, gross negligence which evidences a

willful, wanton or reckless disregard for the safety of others, or committed actual

fraud.” Miss. Code Ann. § 11-1-65(1)(a). When punitive damages are available in a

contract action, attorneys’ fees are also available. See Sentinel Indus. Contracting

Corp. v. Kimmins Indus. Serv. Corp., 743 So. 2d 954, 971 (Miss. 1999) (“In breach of

contract cases, attorney fees are not awarded absent provision for such in the

contract or a finding of conduct so outrageous as to support an award of punitive

damages.”). The Nuzzos’ bring two claims for punitive damages and attorneys’

fees—tortious breach of contract and gross negligence.4 Am. Compl. [20], ¶¶ 49-78.

              1.     Tortious Breach of Contract

       The Mississippi Supreme Court recognizes claims of bad faith tortious breach

of contract brought against “insurers who refuse to pay out on a valid claim.” James

v. State Farm Mut. Ins. Co., 743 F.3d 65, 69 (5th Cir. 2014) (citing Caldwell v. Alfa

Ins. Co., 686 So. 2d 1092, 1098 (Miss. 1996)). Such claims of bad faith extend to

situations when “the resolution of an insurance claim is merely delayed rather than

ultimately denied,” though “Mississippi courts are skeptical of such claims.” Id.


3 If prejudgment interest can be considered “extracontractual damages,” State Farm does
not address this issue, and the Court does not consider it.
4 These claims seek only punitive damages and attorneys’ fees, as evidenced by the

Amended Complaint’s recitation of portions of § 11-1-65(a)(1). See [20], ¶¶ 61, 76 (stating
State Farm’s actions were taken “with actual malice, and/or gross negligence which
evidences a willful, wanton or reckless disregard of the rights of Plaintiff Al”).

                                              7
     Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 8 of 21




(gathering cases). The Nuzzos argue—without citation to any legal authority—that

State Farm constructively denied Mr. Nuzzo’s claim for uninsured motorists

insurance benefits. But there is no evidence in the record that State Farm ever

denied Mr. Nuzzo’s claim. In fact, there is uncontroverted evidence that State Farm

unconditionally paid $145,595.45 on Mr. Nuzzo’s claim after the filing of this suit.

Tender Letters, Ex. D to Motion [73-4]. Although “[a]t some point, an insurance

company’s conduct may reveal such a refractory attitude, such as rejecting

reasonable responses from its claimant despite verbal indications of flexibility, that

a denial might arise from what superficially appears to be negotiation,” the Nuzzos

produce no evidence that State Farm has presented such a “refractory attitude”

here. Essinger v. Liberty Mut. Fire Ins. Co., 529 F.3d 264, 274 (5th Cir. 2008). For

that reason, only State Farm’s alleged delay-of-payment is before the Court.

      Determining whether summary judgment is appropriate on a bad faith delay-

of-payment claim “is a highly fact-sensitive analysis.” James, 743 F.3d at 70. To

refute summary judgment, the Nuzzos must establish three elements: “1) State

Farm had a contractual obligation to [Mr. Nuzzo]; 2) State Farm lacked an arguable

or legitimate basis for its delay in paying [his] claim; and 3) State Farm’s failure

resulted ‘from an intentional wrong, insult, or abuse as well as from such gross

negligence as an intentional tort.’” Id. (quoting Jeffrey Jackson, Miss. Ins. Law &

Prac. § 13:2 (2012)). State Farm does not argue it lacked a contractual obligation to

Mr. Nuzzo but instead argues its delay in payment was due to its legitimate

investigation of the claim and not from any intentional wrongdoing.



                                           8
     Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 9 of 21




      The Mississippi Supreme Court defines an arguable or legitimate basis for

delay as “nothing more than an expression indicating the act or acts of the alleged

tortfeasor do not rise to heightened level of an independent tort.” Caldwell, 686 So.

2d at 1096 (quoting Blue Cross & Blue Shield v. Maas, 516 So. 2d 495, 496 (Miss.

1987)). State Farm’s initial burden is “low” as “it ‘need only show that it had

reasonable justifications, either in fact or in law’ for its actions.” James, 743 F.3d at

70 (quoting U.S. Fidelity & Guar. Co. v. Wigginton, 964 F.2d 487, (5th Cir. 1992)).

Once State Farm asserts an arguable or legitimate reason, the burden shifts to the

Nuzzos to show that State Farm has no arguable reason. Id. (citing Caldwell, 686

So. 2d at 1097).

      State Farm argues that payment was delayed because it was actively

investigating Mr. Nuzzo’s claim. This investigation, State Farm contends, involved

determining causation—a “significant question” because of the extent of Mr.

Nuzzo’s alleged injuries, the length of time between the Accident and his claim, the

damage to his vehicle, and his previous accident in 2007. Memo. in Support [74] at

19-20. The difficulties State Farm encountered gathering Mr. Nuzzo’s medical

records, which State Farm needed for a full analysis of the claim, further delayed its

investigation. Id. at 23. Once State Farm received Mr. Nuzzo’s complete medical

records, State Farm required more time for their experts to review and evaluate the

claim. Id. at 23-24.

      The Nuzzos argue that Mr. Nuzzo signed multiple authorizations to allow

State Farm to receive his medical records and that State Farm should not have



                                            9
     Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 10 of 21




encountered difficulties in retrieving them. Second Memo. in Opp. [107] at 6.

Further, they contend that, after State Farm received the medical records, Mr.

Nuzzo’s adjuster valued the claim at $563,000.00, and both the adjuster and his

supervisor recommended paying this sum. Id. at 7. State Farm did not approve this

payment, but “arbitrarily and capriciously” adjusted it down to $145,000.00. Id. at

7. The Nuzzos argue that State Farm’s downward adjustment of their claim was

without cause. Id. at 7-8.5 None of the Nuzzos arguments are supported by record

citations.

       Mississippi law recognizes that “an insurance company has a duty to the

insured to make a reasonably prompt investigation of all relevant facts.” Lewis v.

Equity Nat’l Life Ins. Co., 637 So. 2d 183, 187 (Miss. 1994) (quoting Bankers Life &

Cas. Co. v. Crenshaw, 483 So. 2d 254, 276 (Miss. 1985)). A proper investigation

requires “at a minimum . . . mak[ing] a reasonable effort to secure all available

medical information relevant to [the policyholder’s] claim.” Id. (quoting Crenshaw,

483 So. 2d at 272).

       Mr. Nuzzo’s accident occurred on April 8, 2016. Nuzzo Depo., Ex. A to Motion

[73-1] at 3:9-16. Mr. Nuzzo filed a claim with State Farm almost four months later.

Id. at 13:3-7. State Farm’s records show that it requested all medical providers to

provide medical bills related to Mr. Nuzzo’s claims by October 19, 2016. Claim File



5The Nuzzos also contend that State Farm’s late retention of experts in adjusting Mr.
Nuzzo’s claim was in bad faith. First Memo. in Opp. [105] at 26-29. Because State Farm’s
retention of experts was delayed by the difficulty it had in obtaining medical records, any
delay here would only constitute bad faith if State Farm failed to act in good faith to obtain
the medical records.

                                              10
    Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 11 of 21




Excerpts, Ex. B to Motion [73-2] at 63. On October 28, 2016, State Farm requested

complete medical records to determine causal relation. Id. at 62. The Nuzzos do not

contend that the time between the claim’s filing and the records request falls

outside the required “reasonable effort.” See Lewis, 637 So. 2d at 187 (citing

Crenshaw, 483 So. 2d at 272).

      The unrefuted record shows State Farm worked to get Mr. Nuzzo’s medical

records, including having Mr. Nuzzo sign multiple authorizations. Claim File

Excerpts, Ex. B to Motion [73-2] at 11-12, 14-25, 59. Despite these efforts, as late as

October 2018, State Farm still had not received medical records from at least three

of Mr. Nuzzo’s medical providers. Id. at 11. State Farm retained experts in October

2018 once it received all relevant medical records. Id. at 10. The experts provided

reports to State Farm in December 2018. Id. at 8-9. State Farm completed its

review by January 23, 2019, with the adjuster recommending a compromised value

of $145,595.45, because of causation issues between Mr. Nuzzo’s injuries and the

Accident. Id. at 6. The adjuster then sought authorization for this amount about two

weeks later. Id.

      Before State Farm tendered this amount, Mr. Nuzzo’s attorney sent a letter

to State Farm dated February 25, 2019, requesting State Farm advise by March 15,

2019, whether it would pay Mr. Nuzzo’s claim. Izykowski Depo., Ex. 2 to Response

[104-2] at Ex. 16. State Farm responded, stating that it was not denying Mr.

Nuzzo’s claim and was open to settlement discussions. Id. at Ex. 17. Rather than

engage in settlement discussions, the Nuzzos filed the current action. Compl. [1].



                                          11
     Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 12 of 21




       Though the Nuzzos frame their bad-faith argument as delay-of-payment, the

crux of the Nuzzos’ response is that State Farm “arbitrarily and capriciously

reduced the value of the claim.” Second Memo. in Opp. [107] at 7. The Nuzzos

essentially argue that State Farm wrongfully undervalued Mr. Nuzzo’s claim. Id. at

7-8. This argument is the quintessential “pocketbook dispute.”

       A “pocketbook dispute” exists where parties agree that coverage exists but

disagree “as to the amount of med-pay benefits available.” Cossitt v. Alfa Ins. Corp.,

726 So. 2d 132, 137 (Miss. 1998) (quoting lower court ruling). The Mississippi

Supreme Court has held that such a dispute “does not rise to the heightened level of

an independent tort.” Id. at 139; see also Dey v. State Farm Mut. Auto. Ins. Co., 789

F.3d 629, 634 (5th Cir. 2015) (citing Cossitt, 726 So. 2d at 137) (“[W]e agree with the

district court that the parties were engaged in a disagreement over the value of the

claim, a so-call[ed] ‘pocketbook dispute,’ which cannot support a claim for bad

faith.”).

       The Nuzzos insist that this is not a pocketbook dispute and attempt to

distinguish the cases State Farm cites. In those cases, they contend, “the respective

insured claimants were offered or had received benefits relatively promptly after

the evaluations” while “[n]othing whatsoever was offered to Al Nuzzo on his UMBI

claim.” Second Memo. in Opp. [107] at 11. This argument, however, disregards the

fact that State Farm tried to open settlement negotiations on Mr. Nuzzo’s claim

once State Farm completed its evaluation. See Claim File Excerpts, Ex. B to Motion

[73-2] at 6; Izykowski Depo., Ex. 2 to Response [104-2] at Exs. 16-17.



                                          12
    Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 13 of 21




      Because the Nuzzos have presented no evidence refuting State Farm’s

asserted reasonable justifications for delay, and because the dispute between the

Parties is a pocketbook dispute, the Court finds summary judgment is appropriate

on the Nuzzos’ bad faith delay-of-payment claim. The Court therefore grants State

Farm’s Partial Motion for Summary Judgment [73] on this claim and dismisses it

with prejudice.

             2.     Gross Negligence

      Neither Party specifically addresses the Nuzzos’ gross negligence claim.

Rather, Parties’ arguments focus only on the tortious breach of contract claim. That

said, State Farm’s motion generally argues the Nuzzos are not entitled to

extracontractual damages. See Memo. in Support [74] at 28-29. If the Nuzzos intend

to argue at trial that they are entitled to these damages under their gross

negligence claim, the Nuzzos have the burden on summary judgment to raise this

argument and produce evidence in response. They failed to do so. Keelan v. Majesco

Software, Inc., 407 F.3d 332, 340 (5th Cir. 2005) (quoting Keenan v. Tejeda, 290

F.3d 252, 262 (5th Cir. 2002) (“If a party fails to assert a legal reason why summary

judgment should not be granted, that ground is waived and cannot be considered or

raised on appeal.”). Furthermore, as discussed above, see supra Section II.C.1, gross

negligence is an intentional wrong on which a claim for tortious breach of contract

can be based. James, 743 F.3d at 70 (citing Jeffrey Jackson, Miss. Ins. Law & Prac.

§ 13:2 (2012)). In fact, the Nuzzos’ pleadings explicitly connect their gross

negligence claim to their tortious breach of contract claim. See Am. Compl. [20],



                                          13
       Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 14 of 21




¶ 76 (“In acting in gross negligence and tortiously breaching the contract between

Defendant State Farm and Plaintiff Al, . . . State Farm acted with actual malice,

and/or gross negligence which evidences a willful, wanton or reckless disregard to

the rights of Plaintiff Al and others.”). Because the Nuzzos fail to produce sufficient

evidence for their tortious breach of contract claim, they also fail to establish their

gross negligence claim. For these reasons, the Court grants State Farm’s Partial

Motion for Summary Judgment [73] on this claim as well and dismisses it with

prejudice.

III.    State Farm’s Motion to Strike [75]

        State Farm asks that the Court exclude the report and testimony of the

Nuzzos’ expert, Louis G. Fey, Jr., under Federal Rule of Evidence 702. Mr. Nuzzo

designated Fey as an expert to evaluate State Farm’s handling of his claim. Fey

Report, Ex. B to Motion to Strike [75-2] at 2. Fey’s expert testimony, however, is

relevant only to the Nuzzos’ claim of bad faith delay-of-payment that the Court has

dismissed. See supra, Section II.C.1. As a result, Fey’s report and testimony are not

relevant to the Nuzzos’ remaining breach of contract and loss of consortium claims.

The Court therefore denies the Motion to Strike [75] as moot without prejudice.

IV.     Motions in Limine

        A.    Standard

        The purpose of a motion in limine is to preclude opposing counsel from

“mentioning the existence of, alluding to, or offering evidence on matters so highly

prejudicial to the moving party that a timely motion to strike or an instruction by



                                             14
    Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 15 of 21




the court to the jury to disregard the offending matter cannot overcome its

prejudicial influence on the jurors’ minds.” Parker v. Tyson Foods, Inc., --- F. Supp.

3d ---, 2020 WL 6572624, at *1 (S.D. Miss. 2020) (quoting O’Rear v. Fruehauf Corp.,

554 F.2d 1304, 1306 n.1 (5th Cir. 1977)). Though the granting of a motion in limine

“does not preclude the party sponsoring the evidence from revisiting the issue at

trial,” the issue must be raised “outside the jury’s presence.” Id. (quoting United

States v. Beasley, No. 3:20-CR-36-DPJ-LRA, 2020 WL 6438255, at *1 (S.D. Miss.

Nov. 2, 2020)).

      B.     State Farm’s Motion in Limine to Bifurcate Trial [79]

      State Farm asks the Court to bifurcate the proceedings at trial into two

phases—phase one for contractual damages and phase two for extracontractual

damages. Because the Court had dismissed all claims for extracontractual damages,

see supra Section II.C, the Court denies this motion as moot.

      C.     State Farm’s Motion in Limine to Preclude Testimony, Evidence, and
             Argument Related to the Interpretation of Insurance Policy Provisions,
             Mississippi Law and State Farm’s Guidelines [81]

      State Farm asks the Court to preclude the Nuzzos from presenting to the jury

“[a]ll testimony, evidence, and argument relating to the interpretation of State

Farm’s policy, Mississippi law, and State Farm’s guidelines.” [81] at 2. The Nuzzos

contend such testimony, evidence, and argument are relevant to their claims and

should go to the jury.

      The Court grants State Farm’s motion as it relates to interpreting the State

Farm policies. Contract interpretation is a question of law and is therefore outside



                                          15
    Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 16 of 21




the purview of the jury. Harris v. Harris, 988 So. 2d 376, 378 (Miss. 2008). The

Nuzzos misinterpret State Farm’s motion as requesting that this Court exclude any

evidence of the insurance policies relevant here. State Farm, however, argues only

that the jury should not hear evidence and argument that seek to interpret the

insurance policies. The Court agrees with State Farm, and the Court precludes the

Nuzzos from presenting such evidence and argument to the jury.

      The Court also grants State Farm’s motion as it relates to interpreting

Mississippi law. Interpretation of the applicable Mississippi law is a question of law

for the Court. The Nuzzos argue they should be able to cross-examine State Farm

personnel “as to what Mississippi law required them to do in the handling of Al

Nuzzo’s claim.” Response [97] at 4. Because this line of questioning is relevant only

to the Nuzzos’ bad faith claim that the Court has dismissed, the Court excludes

evidence or argument on interpreting Mississippi law.

      Finally, the Court grants State Farm’s motion as it relates to interpreting

State Farm’s guidelines. The Nuzzos seek to introduce evidence and argument of

State Farm’s claim-handling guidelines to support their claim of bad faith.

Response [97] at 4-5. Because the Court has dismissed this claim, and the Nuzzos

do not argue the guidelines are relevant to any other claim, the Court excludes

evidence or argument on State Farm’s claim-handling guidelines.

      For these reasons, the Court grants State Farm’s Motion in Limine [81].




                                          16
    Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 17 of 21




      D.     The Nuzzos’ Motion in Limine to Preclude Evidence for Argument as to
             Lack of Contact Between Vehicles in Accident [96]

      The Nuzzos ask the Court to preclude State Farm from introducing any

argument or evidence that there was no physical contact between the two vehicles

involved in the Accident because State Farm admits that fact in its pleading.6 State

Farm argues that such evidence is relevant to causation and essential to its defense.

      “An allegation—other than one relating to the amount of damages—is

admitted if a responsive pleading is required and the allegation is not denied.” Fed.

R. Civ. P. 8(b)(6). The Nuzzos’ Amended Complaint alleges:

             12.    On or about April 8, 2016, Plaintiff Al was operating his
      vehicle on I-55 headed south between Meadowbrook Road and Lakeland
      Drive as those streets cross over I-55 in Jackson, Hinds County,
      Mississippi.

             13.    At the same time, an unidentified motorist (“the Hit-and-
      Run Motorist”) drove or allowed his vehicle to enter Plaintiff Al’s lane
      “side swiping” and/or making contact with the front corner of Plaintiff
      Al’s vehicle (hereinafter “the Accident”).

[20], ¶¶ 12-13. State Farm’s Answer to the Amended Complaint “accepts . . . as

true” the allegations in Paragraphs 12 and 13 of the Amended Complaint. [21],

¶¶ XII-XIII. State Farm’s Twenty-Fifth Defense also explains its position: “The

Defendant would affirmatively state that it has, at this time, resolved the factual

question of whether Plaintiff made actual physical contact with a phantom vehicle

in Plaintiffs’ favor in a good faith effort to reach an amicable resolution of Plaintiffs’

claim.” Id., p. 25. State Farm goes on in its Twenty-Sixth Defense to “reserve[] the


6The Nuzzos also reassert their arguments under the doctrines of waiver and estoppel. As
explained in the Court’s analysis of the Nuzzos’ Motion for Summary Judgment, these
doctrines do not apply. See supra, Section II.B.

                                            17
    Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 18 of 21




right to disclaim coverage should the evidence reveal that Plaintiffs’ vehicle did not

make actual physical contact with a phantom vehicle.” Id.

      “Pleadings must be construed so as to do justice.” Fed. R. Civ. P. 8(e). The

Fifth Circuit has held that the federal rules “reject the approach that pleading is a

game of skill in which one misstep by counsel may be decisive to the outcome.”

Trotter v. Jack Anderson Enters., Inc., 818 F.2d 431, 436 (5th Cir. 1987) (quoting

Conley v. Gibson, 355 U.S. 41, 48 (1957)). The Court finds that a holistic reading of

State Farm’s Answer [21] does not support an admission that a phantom vehicle

made physical contact with Mr. Nuzzo’s vehicle. Rather, justice requires that the

Court find State Farm reserved its right to discover and present evidence as to

actual physical contact. The Court therefore denies the Nuzzos’ motion [96]

insomuch that it asks the Court to exclude evidence based on State Farm’s

pleadings. The Nuzzos, however, will be allowed to argue at trial for the exclusion of

this evidence on other grounds.

      E.     The Nuzzos’ Motion in Limine Re: (1) Collateral Source Payment of
             Income and Medical Expenses; and (2) Expert Testimony as to Legal
             Conclusions [115]

      The Nuzzos assert two arguments in this motion. First, they argue that the

collateral-source rule bars evidence of disability and Medicare payments. Second,

they contend the Court should bar State Farm from presenting certain expert

testimony.




                                          18
    Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 19 of 21




             1.     Collateral-Source Rule

      Under Mississippi law, “the collateral-source rule states that ‘[c]ompensation

or indemnity for the loss received by plaintiff from a collateral source, wholly

independent of the wrongdoer, as from insurance, cannot be set up by the

[defendant] in mitigation or reduction in damages.’” Brooks v. Purvis, 70 So. 3d

1166, 1172 (Miss. Ct. App. 2011) (quoting Coker v. Five-Two Taxi Serv., 52 So. 2d

356, 357 (Miss. 1951)) (alteration in original). The rule applies “only when the

indemnity or compensation is for the same injury for which damages are sought.”

Id. (quoting Baugh v. Alexander, 767 So. 2d 269, 272 (Miss. Ct. App. 2000)). The

Nuzzos contend the collateral source rule requires the Court to exclude evidence of

disability insurance payments Mr. Nuzzo received before the Accident. They also

argue that the Court should exclude Medicare payments for Mr. Nuzzo’s medical

expenses from the Accident.

      As State Farm points out, the disability insurance payments Mr. Nuzzo

received before the Accident were not “for the same injury for which damages are

sought,” and therefore the collateral-source rule cannot apply to these payments.

See Brooks, 70 So. 3d at 1172 (quoting Baugh, 767 So. 2d at 272). Though the

Nuzzos also argue that the disability payments are not relevant, the Court finds

issues of relevancy are premature at this stage, as evidence may become relevant at

trial. The Court therefore denies the Nuzzos’ motion as to disability payments.

      The Nuzzos are correct, though, that the collateral-source rule bars evidence

of Medicare payments for medical treatment for injuries caused by the Accident, as



                                          19
      Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 20 of 21




such payments are “for the same injury for which damages are sought.” See id.

(quoting Baugh, 767 So. 2d at 272). State Farm argues that evidence of Medicare

payments is relevant to its defense against the Nuzzos’ bad faith delay-of-payment

claim. Because the Court has dismissed this claim, the Court finds the Medicare

payments are not relevant and are covered by the collateral-source rule. As a result,

the Court grants the motion as it relates to these payments.

              2.     Expert Testimony as to Legal Opinions

       The Nuzzos asks the Court to exclude portions of the report from State

Farm’s expert, Jack C. Williams, Jr. Local Uniform Civil Rule 7(b)(2)(D) states that

“[u]nless otherwise ordered by the Case Management Order, . . . motions

challenging an opposing party’s expert must be filed no later than fourteen calendar

days after the discovery deadline.” The Case Management Order [15] set the

deadline for motions challenging experts as February 20, 2020. The Court later

extended this deadline to May 20, 2020. Text Order dated March 19, 2020. The

Nuzzos filed their motion challenging State Farm’s expert six months after the

deadline. The Court therefore denies the Nuzzos’ motion [115] as untimely. 7

IV.    Conclusion

       The Court has considered all the arguments set forth by the parties. Those

arguments not addressed would not have changed the outcome of the Court’s



7The Court notes that the expert testimony the Nuzzos seek to exclude goes to whether
State Farm acted in good faith. Because the Court granted summary judgment for State
Farm on the Nuzzos’ bad faith claim, see supra Section II.C.1, this testimony is unlikely to
be relevant at trial.


                                             20
    Case 3:19-cv-00210-KHJ-LGI Document 122 Filed 03/17/21 Page 21 of 21




decision. For these reasons, the Court DENIES the Nuzzos’ Motion for Summary

Judgment [71].

      The Court GRANTS State Farm’s Motion for Partial Summary Judgment

[73] and DISMISSES WITH PREJUDICE the Nuzzos’ claims for extracontractual

damages, including punitive damages and attorneys’ fees.

      The Court DENIES AS MOOT State Farm’s Motion to Strike Louis G. Fey,

Jr. [75] and State Farm’s Motion in Limine to Bifurcate Trial [79].

      The Court GRANTS State Farm’s Motion in Limine to Preclude Testimony,

Evidence, and Argument Related to the Interpretation of Insurance Policy

Provisions, Mississippi Law, and State Farm Guidelines [81].

      The Court DENIES the Nuzzos’ Motion in Limine to Preclude Evidence for

Argument as to Lack of Contact Between Vehicles in Accident [96].

      The Court GRANTS IN PART and DENIES IN PART the Nuzzos’ Motion in

Limine Re: (1) Collateral Source Payment of Income and Medical Expenses; and (2)

Expert Testimony as to Legal Conclusions [115]. The Court precludes State Farm

from offering any evidence that Medicare paid for Mr. Nuzzo’s medical expenses

from the Accident.

      SO ORDERED AND ADJUDGED this the 17th day of March, 2021.


                                              s/ Kristi H. Johnson
                                              UNITED STATES DISTRICT JUDGE




                                         21
